Title: To George Washington from Lieutenant Colonel Benjamin Tupper, 21 June 1776
From: Tupper, Benjamin
To: Washington, George



Sir
Sandy Hook [N.J.] 10 colock A.M. June the 21st A.D. 1776

I landed here the Evening before last and by reason of Several Inconvenenices Could not make an attact untill this morning at 4 oclock when I advanced within a 150 yds of the Light house in So Secret a manner that my party were not Discovered, I advanced with an officer & desired to Speak with the Commanding Officer and after a few words he fired Several Shot at me but as God would have it he mist me I returnd to my party and ordered the Artillery to play which Continued an hour, but found the walls So firm I could make no Impression I retired toward the Shiping not thinking but as there was two men of War Arivd Yesterday but they would have been So Complisant as to have Sent a party on Shore to have Attacted me but Could not provoke them, I Occupied the Ground about two hours & a half betwen two Smart fires vis. from two men of war on one Side & the Light house on the other, but what is remarkable I had not one man killd nor one wounded So much as to apply to a Surgeon, I then Repear’d leasurely to the South end of the Ceders to my Camp and having refreshed my men Sent of 50 to go & Shew them Selves & mean to Occupy the Ground in like manner today by releiveing, to let the poor mortols know we are ready to meet them in the field or bush, this Menovere cant be attend[ed] with Danger as the land between us and them is a broken Thicket of woods, I mean to return by Night with my party that they may not know from whence I came or where I went—it is a little Straing I received no Asistance from the jersies tho earnestly requested—my party are all well & in very high Spirits, it is thought & it looks probable that one of the 3 Ship which arivd yesterday was a prize, I kno of nothing further

Extray and remain your Excellencis most obedint Humble Sert

Benj. Tupper Lt Colo. of the 21st Regt


N.B. it is very Certain they got Intelligenc[e] of our Intent by their Reinforcement.

